Citation Nr: 1204687	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  06-27 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In July 2009, the Board remanded the issue for service connection for chronic bronchitis.  The development was completed and the case was returned to the Board.  In a January 2011 decision, the Board denied service connection for chronic bronchitis and remanded the issue of entitlement to service connection for an acquired psychiatric disorder to include schizophrenia.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, the Veteran's attorney and a representative of VA's General Counsel, on behalf of the Secretary, filed a joint motion for partial remand.  In an August 2011 order, the Court granted the motion, vacating the January 2011 decision with respect to the denial of service connection for chronic bronchitis.  The issue has been returned to the Board for review.  

In January 2011, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder to include schizophrenia for additional development.  However, the issue has not been certified to the Board for review and a supplemental statement of the case has not been prepared.  Therefore, the issue is not before the Board at this time.  

A hearing was held on May 15, 2009, in Atlanta, Georgia, before Robert E. Sullivan, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon review of the Joint Motion for Partial Remand, the Board finds that the Veteran's claim must be remanded to the AMC/RO for additional development.

In the Joint Motion for Partial Remand, the parties indicated that a remand was necessary to determine whether VA complied with 38 C.F.R. § 3.159(e).  The parties explained that the Veteran indicated that she was treated by a Dr. E.C.J. for bronchitis.  In July 2008, she submitted a release form for Dr. E.C.J.'s treatment records but failed to provide an address for Dr. E.C.J.  Thereafter, in August 2008, the RO contacted the Veteran and asked her to complete a new release form with a complete address.  A release form was received in December 2008 which contained an address for Dr. E.C.J., but was not signed by the Veteran.  Therefore, the Board remanded the claim in July 2009 to obtain any treatment records from Dr. E.C.J pertaining to treatment for bronchitis.  The Board directed the RO to document the efforts to obtain the records.  In January 2010, VA contacted the Hudson Medical group in order to obtain the Veteran's records from Dr. E.C.J.  In January 2010, the RO received a reply from the Hudson Medical Group upon which the phrase "no longer works here" appears in hand-written form.  In the January 2011 decision, the Board addressed the records and noted that proceeding with a decision was not prejudicial to the Veteran as any subsequent efforts to obtain treatment records would be futile.  The parties to the Joint Motion for Partial Remand explained that it was unclear as to whether VA ever informed the Veteran, pursuant to 38 C.F.R. § 3.159(e), that the records from Dr. E.C.J. were unavailable and whether VA notified the Veteran that she could submit these records or obtain them through other means.  See 38 C.F.R. § 3.159(e)(1) (stating that if the Secretary is unable to obtain all of the relevant records sought, he must notify the claimant of the records that he was unable to obtain, explain the effort made to obtain the records, and describe further action to be taken by the Secretary with respect to the claim).  

Here, the Board finds that a remand is required to notify the Veteran regarding the response of the Hudson Medical Group with respect to the unavailability of records from Dr. E.C.J.  She should be informed that she may submit another authorization form (VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs) to request records from Dr. E.C.J. or submit alternative records herself.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be notified in accordance with the provisions of 38 C.F.R. § 3.159(e) regarding the response from Hudson Medical Group with respect to the unavailability of Dr. E.C.J.'s records and informed that she may submit alternative records to substantiate her claim and/or submit a new 21-4142 authorization form with respect to records from Dr. E.C.J.  

2.  Readjudicate the claim based on the entire record.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be provided an updated Supplemental Statement of the Case that includes a summary of all evidence and applicable laws and regulations pertinent to the issue on appeal.  Provide an appropriate opportunity to respond thereto.  Then, if in order, return the appeal to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


